Citation Nr: 1244429	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied the Veteran's claim.  

In October 2010, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The case was then remanded by the Board in December 2010, and again in March 2012, for additional development and readjudication.  Such development having been completed, it has been returned to the Board for further appellate review.  

The Board also notes that medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in April 2012.  The Veteran was issued a Supplemental Statement of the Case (SSOC) in October 2012, which failed to discuss or consider this evidence.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction (here, the RO).  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  However given the favorable disposition herein, the Board finds no need to remand the Veteran's appeal again.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Allergic rhinitis is reasonably shown to have had its origin during the Veteran's military service.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his allergic rhinitis was incurred during his active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.  However, the Board's grant of service connection for allergic rhinitis herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for a nasal disorder which he believes had its onset during his military service.  Initially, and in this regard, the Board notes that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred coincident with or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the current appeal, the Veteran contends that his current nasal disorder is related to nasal pathology that he was treated for in service.  At his October 2010 hearing he testified that he began to experience painful sinus problems in service and that he was treated for this symptomatology on several occasions during active duty.  He stated that the problems did not resolve and that he has continued to seek treatment for painful sinuses since service discharge.  He testified that his current symptoms include pain, drainage, swelling, and crusting of his sinuses.  See also VA Form 21-4238 dated in June 2011.  

With regard to the Veteran's lay statements, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file-including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Here, the Veteran is considered competent to relate a history of treatment during service.  In this regard, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report that he has had sinus problems since service.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions. 

Service treatment records show that in February 1953 the Veteran was treated for a headache and cold symptoms with tenderness in the sinuses of one week duration.  X-rays were ordered.  A subsequent entry dated in March 1953 shows that he was treated for an episode of mild acute pharyngitis.  In March 1954, the Veteran was treated for frontal headaches and frequent colds.  Sinus X-rays showed hypoplastic frontal sinuses with slight thickening of the mucous membrane of the maxillary sinuses and slight clouding of the anterior ethmoid cells.  At the separation physical in May 1954 (two months later), the Veteran did not report any pertinent complaints, and clinical evaluation of his sinuses was normal.  

The Board acknowledges that there are also no post-service medical records that show the Veteran had a need for continued or ongoing medical care due to sinus problems in the immediate years after service.  At a VA examination conducted in June 1954, just one month after service discharge, the Veteran made no specific sinus or respiratory complaints during and none are documented.  Examination of the Veteran's nose and sinuses was within normal limits.  

Although the Veteran has reported receiving private medical treatment for his nasal disorder from the time of service discharge until approximately 1985, these records are unavailable.  The Board notes that when those records were requested neither the medical providers nor the Veteran submitted any.  In addition, at least one, or more, of the doctors is deceased.  The Veteran also reported treatment at the VA Medical Center (VAMC) in East Orange, New Jersey in the 1960s and the Augusta, Georgia VAMC since the 1990s.  The Board notes that treatment records from the East Orange VAMC dated from January 1960 to December 1969 could not be obtained in connection with this claim.  A May 2012 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  

As such, the claims file does not contain any medical evidence dated within the first decades after service which documents complaints of, treatment for, or a diagnosis related to his in-service sinus problems.  Rather, the earliest relevant medical evidence is contained in VA outpatient treatment records from 1999 to 2005, which show ongoing treatment for various nasal disorders, to include sinusitis, a septal deformity, a septal spur, and chronic allergic rhinitis.  A June 2004 CT scan showed hypoplastic frontal sinuses, as well as bilateral middle turbinate vertical attachment pneumatization patterns, with a left club-shaped middle turbinate and a right paradoxical middle turbinate.

The Veteran was afforded a relevant VA examination in January 2011.  After examination of the Veteran and a review of his medical history, the VA examiner concluded that, "[i]n regards to the ongoing allergic rhinitis and the question about whether this is a result and service connected all the way back to the 1950s, it is my opinion that there is no connection to this etiology being the result of active duty service or even that this really were symptoms that were related to military service."  He continued, "[i]n regards to the allergic rhinitis itself, inasmuch as there is concluded from the evidence of the clinical comments made by the ENT service in this facility there is little question that there may be some evidence to support the fact that this is an allergic process and recommendations would be at this point to undergo allergy testing which apparently may have been considered in the past but never done again."  The examiner then reiterated that, in his opinion, this condition was not related to the Veteran's active duty or the result of his military service.

However, the Veteran's representative later raised concerns that VA treatment records, that had been added to the file in April 2011, could not have been reviewed by the examiner in their entirety prior at the time of the January 2011 VA examination.  See the Written Brief Presentation dated March 2012.  In addition, following a thorough review of the January 2011 VA examination report, the Board found the conclusions rendered by the examiner were not supported by adequate rationale and remanded the claim for a new examination.  See Board Remand, March 2012.

In April 2012, the claims file was returned for an additional medical opinion addressing the inadequacies in the previous VA examination report.  The examiner (not the physician who had conducted the January 2011 VA examination) reviewed the claims file in its entirety, including the Computerized Patient Records System (CPRS) records and set forth a detailed review of the Veteran's in-service and post-service treatment.  He noted that the Veteran's complaints of constant post-nasal drip and nasal congestion that initially began during his time in the military.  The symptoms included recurrent sore throats, resulting in a tonsillectomy, and frontal headaches.  The examiner also referred to the in-service sinus X-rays which showed hypoplastic frontal sinuses with slight thickening of the mucous membrane of the maxillary sinuses and slight clouding of the anterior ethmoid cells.  The Veteran did not seek much treatment for the problem during service, but afterwards was treated by private physicians and on occasion by the VA.  The examiner noted that post service records show a diagnosis of chronic allergic rhinitis in 2001.  The Veteran was seen multiple times over the next several years for allergic/chronic rhinitis with multiple medical regimens being prescribed.  In 2006, the Veteran underwent a septoplasty and interior turbinate reduction with good results, but the symptoms eventually returned.  The Veteran's current complaints were of nightly post-nasal drip with cough and occasional sore throat.  

The examiner concluded that there was no evidence of chronic sinusitis on physical exam or more recent history and had not received any specific therapy for this problem.  Although the Veteran had some subtle abnormalities on sinus X-rays from the 1950s, symptomatically he had no history of chronic sinus infection.  Rather the clinical impression was allergic rhinitis, which the examiner determined was less likely than not (less than 50 percent probability) incurred in or caused by any claimed in-service injury, event or illness.  The examiner explained that the onset of the Veteran's allergic/chronic rhinitis symptoms was coincidental with his military service, but that he (the examiner) saw no evidence that it was caused by his service.  Rather, these symptoms were a lifelong problem that would not have anything to do with his time in the military.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, although the Veteran's allergic rhinitis was not documented until several decades after service discharge, the Board is satisfied that it cannot be clearly disassociated from his military service.  

The Board recognizes that there is inconsistent evidence as to whether the Veteran's current allergic rhinitis is related to service.  At service discharge in 1954, he was given the opportunity to identify any history or symptoms associated with the documented episodes of sinus problems, but did not indicate any pertinent complaints and none are documented.  Moreover, there follows a very lengthy period after service discharge in which there is no corroborative objective evidence on file establishing that the Veteran sought or received treatment or evaluation for sinus problems.  

Nevertheless, the 2012 VA opinion also weighs in support of the nexus element of the claim.  As noted above, the disability for which entitlement to service connection is claimed must be the result of a disease that was incurred "coincident with" service.  See 38 C.F.R. § 3.303(a).  That is precisely what the VA examiner concluded.  Although the examiner saw no evidence that the allergic rhinitis was caused by military service, he acknowledged that the Veteran's onset of allergic/chronic rhinitis symptoms was coincidental with military service.  As 38 C.F.R. § 3.303(a) makes clear that such incurrence of a disease "coincident with service" is enough to establish entitlement to service connection, and the evidence including the VA opinion reflects that the Veteran's current allergic rhinitis is indeed "coincidental with service," entitlement to service connection for allergic rhinitis is warranted.  Of further significance to the Board in this matter is the fact that, despite the lack of documentation of relevant pathology for several decades after active duty, the Veteran has competently and credibly described relevant symptoms since his discharge from active duty.  

Consequently, the benefit of the doubt is resolved in the Veteran's favor.  Service connection for allergic rhinitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for allergic rhinitis is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


